Title: To Thomas Jefferson from Stanley Griswold, 5 May 1808
From: Griswold, Stanley
To: Jefferson, Thomas


                  
                     Sir,
                     Detroit 5th. May 1808.—
                  
                  I cannot sink, with my dear family, into ruin, without making you acquainted with a few circumstances attending my unfortunate case. I do this as to a Father, whose name I have venerated, for whose honor I have contended, in support of whose administration I have exerted the best faculties I possessed and made sacrafices not unimportant to me.
                  I am now forty four years of age, and have a family dependent entirely on my earnings for subsistance. In very early life, I served several campaigns in the cause of my country, and it was in consequence of bodily injury then received, that I exchanged the prospect of a small patrimony, for an education.
                  I entered into the service of the church,—but not as the vicar of Bray,—for I had a positive, inextinguishable attachment to human rights and freedom.—After seeing those rights and that freedom invaded, as I thought, under your predecessor, I hailed with great emotions of pleasure your election to the Presidency.—Your friends in Connecticut would have a Thanksgiving:—I thought it just, and officiated on that occasion. The Post Master General, Mr. Granger, was present.—The Clergy of New England from that day became, with few exceptions, my foes.
                  I found it necessary to change my vocation. I was invited to conduct a new established Gazette in the state of New Hampshire,—the political effects of which, it is presumed, are known.
                  My expectations were not exalted; I accepted an appointment to this Territory with thankfulness, on the humble salary of $750 per annum, hoping to find for my family an asylum from trouble, and to spend the remainder of life in quietness. For the other offices, afterwards bestowed on me, I was grateful.
                  Since I have been here, my study and ambition have been to discharge my official duties with punctuality and faithfulness, and in peace. I have scarcely moved from the limits of the town of Detroit for nearly these three years, my duties having required incessant attention.—But it is not my object to enter into a justification of my conduct, altho’ I have reason to believe it has been grossly distorted and misrepresented to you,—and if I might have your permission to trouble you with a justification, it would be to me a great satisfaction.
                  By the stroke recently received, I am (for any thing I can see to the contrary) ruined. Little had I to bring to this country;—little have I been able to save with the utmost economy. We considered ourselves as just beginning to thrive, when we were rendered desolate.—With a family on my hands, which I transported nearly a thousand miles,—in an expensive place,—without resource, and without prospect,—in spite of the dictates of philosophy my heart sinks and I am compelled to resign myself to discouragements and woe. The amiable partner of my bosom, who was ever chearful and healthy, is now sometimes distracted, and falling rapidly into decay. I tremble to anticipate the fate of my dear children.
                  This is a faint picture of our truly distressed situation, and is most respectfully submitted to your philanthropic and benevolent consideration. Could any means be devised to save us, with what inexpressible pleasure would the information be received!
                  I have the honor to be with the highest respect, Sir, Your very humble and most obedient Servant,
                  
                     Stanley Griswold.
                  
               